Citation Nr: 1720580	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-42 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in which the RO denied service connection for bilateral hearing loss, tinnitus, and COPD.

The claim of service connection for a respiratory disability, to include COPD, was originally adjudicated as a claim of service connection for COPD (claimed as residuals of pneumonia).  To ensure that any diagnosis of a respiratory disability is considered, the Board has recharacterized the issue as a claim of service connection for a respiratory disability, to include COPD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence does not support a finding that the Veteran's COPD is etiologically related to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board finds that any defects concerning the timing or content of the notice requirement was harmless error.  Although the record indicates that full VCAA notice was not provided to the Veteran prior to the first adjudication of the claims currently on appeal, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's decision).  Indeed, actions taken by the Veteran and his representative throughout the appeals period suggest actual knowledge of the elements necessary to substantiate his claims for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or representative that demonstrate awareness of what is necessary to substantiate a claim).  Consequently, the Board finds that VA has satisfied its duty to notify the Veteran, and adjudication of his claims at this time is warranted.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

VA has satisfied its duty to assist the Veteran in this case.  All identified and available treatment records have been secured and are of record.  Moreover, the Veteran was provided with a VA examination concerning his respiratory disability in August 2014.  The Veteran does not assert that VA violated its VCAA duties, that there are any outstanding records to be secured on his behalf, or that any VA examination or medical opinion is inadequate.  

Based on the foregoing, the Board finds that VA has complied with its VCAA duties to notify and assist.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran maintains that his currently diagnosed respiratory disability, COPD, is related to his time in service.  Specifically, the Veteran contends that his COPD is a residual of pneumonia he contracted while stationed at Fort Knox, Kentucky in 1968.  See September 2013 Medical Treatment Record.  The Veteran also cites his long history of cigarette smoking as a contributing factor to his development of COPD, asserting that he did not start smoking until he received military-issue cigarettes in his rations.  Id.

The Veteran meets the first criteria of service connection, a current disability.  The evidence of record shows he was first diagnosed with COPD in 1992 and has dealt with the disease ever since.  However, the Veteran is unable to satisfy the remaining criteria of service connection-an in-service incurrence and evidence of a nexus between the in-service incurrence and the current disability.

Service treatment records (STRs) confirm that the Veteran was admitted to the hospital at Fort Polk, Louisiana in September 1968, where he was treated for an upper respiratory infection.  The Veteran's STRs also show periodic treatment for head colds and coughs, but otherwise contain no further complaints of or treatment for any respiratory conditions, and no respiratory or pulmonary problems were reported at discharge from active service.  

The evidence of record instead suggests that the Veteran's respiratory disability is more likely causally related to risk factors independent of any in-service respiratory conditions.  In a September 2013 letter, the Veteran's primary care physician, Dr. K. M., stated that the Veteran's circulation and pulmonary problems are a result of his use of tobacco at a young age.  Indeed, in an August 2014 examination report, a VA examiner concluded that the Veteran's COPD is not causally related to his 1968 respiratory infection or any other reported in-service illnesses.  Instead, after a comprehensive review of the Veteran's claims file, the examiner determined that the Veteran's respiratory problems are actually due to a combination of factors, including COPD second to cigarette smoking and cardiomegaly with congestive heart failure.  The examiner also cited the Veteran's morbid obesity as a contributing factor to his disability.

The Board has considered the Veteran's lay testimony connecting his current COPD to service.  While it is true that the Veteran is competent to report his symptoms and history of treatment, the Veteran, as a lay person, is not competent to make medical conclusions, especially as to such complex issues as the etiology of his currently diagnosed COPD.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's respiratory disability and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).

Furthermore, to the extent the Veteran has asserted that he did not smoke until he was provided cigarettes during service, the Board notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products, including use during service, for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. §  3.300.  The Veteran suggests that § 3.300 is irrelevant in his case because he filed a claim with VA prior to 1998.  See Letter dated January 10, 2014.  However, the Veteran's previously filed claim was for entitlement to a nonservice-connected pension.  See June 1992 Veterans Application for Compensation and Pension; August 1992 Rating Decision.  The Veteran did not file his current claim for entitlement to service connection for his respiratory disability until 2013.  Consequently, as a matter of law, the Veteran cannot establish service connection by attributing his COPD to his use of tobacco products during service.

Ultimately, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, service connection for a respiratory disability, to include COPD, is not warranted.


ORDER

Entitlement to service connection for a respiratory disability, COPD, is denied.


REMAND

The Veteran is also seeking entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Board sincerely regrets the additional delay, further development is necessary prior to adjudication of this claim.

I.  Bilateral Hearing Loss

As previously discussed, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, remand is necessary because the medical examination conducted by VA in August 2014 does not adequately address the nature and etiology of the Veteran's claimed bilateral hearing loss.  

The Veteran is seeking service connection for his currently diagnosed bilateral hearing loss disability, which he states is the result of his in-service exposure to hazardous noise from tanks, engines, and artillery.  See August 2013 VA examination; August 2014 Notice of Disagreement.  Indeed, the Veteran's service records show that he served as a General Vehicle Repairman, a military occupational specialty (MOS) which is presumed to have involved a high probability of exposure to hazardous noise.  See VA's Duty MOS Noise Exposure Listing.  Moreover, the Veteran's discharge physical notes a mild loss of hearing in both ears in the frequency of 400 Hertz.  

In connection with his claim, the Veteran was afforded a VA examination in August 2014 in order to determine the nature and etiology of his currently diagnosed bilateral hearing loss.  The examiner acknowledged that the Veteran's discharge physical indicated mild hearing loss in both ears, but ultimately declined to connect his current hearing loss to service, stating that the results of his examination were "substantially worse in both ears and would not be consistent with military noise exposure."  The examiner did not provide a rationale explaining this conclusion and did not discuss any of the evidence of record suggesting in-service exposure to hazardous noise.

The Board finds no reason to doubt the credibility of the lay evidence provided by the Veteran in this case.  The Veteran is competent to provide lay evidence of his in-service noise exposure, and his account of experiencing decreased hearing acuity following separation from service is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Moreover, the absence of documentation of recurrent symptoms of a disability does not alone negate the credibility of the Veteran's statements to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Accordingly, the Veteran must be afforded a new examination in order to ensure there is a complete record upon which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

II.  Tinnitus

The RO previously denied service connection for tinnitus in the August 2014 rating decision that also denied entitlement to service connection for and COPD.  The record is not clear as to whether the Veteran properly filed a Notice of Disagreement (NOD) with regard to his tinnitus.  See 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  In August 2014, the Veteran submitted an NOD on a VA Form 21-0958 in which he specifically listed his disagreement with the RO's determination concerning bilateral hearing loss and COPD.  Yet in September 2014, he submitted evidence concerning his entitlement to service connection for tinnitus.  The RO issued a statement of the case (SOC) in November 2014 which denied service connection for bilateral hearing loss and COPD but did not address the Veteran's claim for tinnitus.  Shortly thereafter, the Veteran filed a VA Form 9 in which he appealed the November 2014 SOC and specifically mentioned tinnitus, along with the other issues on appeal.  Based on the foregoing, the Board finds that the Veteran has indicated a desire for appellate review of his claim for service connection for tinnitus.  However, as the RO has not yet issued an SOC addressing this claim, a remand is required for the RO to issue one at this time. See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated medical treatment records and associate them with the claims file.

2.  Send the claims file to the August 2014 examiner for an addendum opinion to determine the nature and etiology of the Veteran's currently diagnosed bilateral hearing loss.  If the examiner is unavailable, send the file to an alternate examiner with appropriate expertise.  If the examiner determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review.  

After a thorough review of the Veteran's entire claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.  The examiner must identify and explain the medical basis or bases for each opinion, with identification of the evidence of record.  

The examiner is reminded that the absence of STRs showing in-service evidence of acoustic trauma is not fatal to the Veteran's claim for service connection and should assume that the Veteran is credible with regard to his lay testimony concerning the nature and etiology of his hearing loss.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

3.  Readjudicate the claim of entitlement to service connection for tinnitus.  If the benefit sought is not granted, issue an SOC.  The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


